Appendix A to the Operating Expenses Limitation Agreement (as amended on June 12, 2012 to add TacticalShares Dynamic Allocation Fund) Fund Operating Expense Limit Capital Advisors Growth Fund – Investor Class 1.25% TacticalShares Dynamic Allocation Fund Class A 1.50% Investor Class 1.50% Institutional Class 1.25% ADVISORS SERIES TRUST on behalf of the Funds listed on Appendix A CAPITAL ADVISORS, INC. By: /s/ Douglas G. Hess By:/s/ Keith C. Goddard Name: Douglas G. Hess Name:Keith C. Goddard Title: President Title:Chief Executive Officer
